DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative Aly Z. Dossa, Registration No. 63,372, on Friday 2/19/21.
The application has been amended as follows:
In the claim:
(Amended) A node, comprising:memory; persistent storage; and a processor, wherein the processor is configured to:
 receive
16.  (Amended) The node of claim 15, wherein the application is executing on a 

Reasons for Allowance

The following is examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:
“receiving, by a space manager, a request comprising a virtual address, wherein the request is associated with an application executing on an operating system and wherein the space manager is executing in a container on the operating system; identifying, based on data specified 
Claim 8 recites the following limitations:
“receiving, by a space manager, a request comprising a virtual address, wherein the request is associated with an application executing on an operating system and wherein the space manager is executing in a container on the operating system; identifying, based on data specified in the request, a logical volume associated with the data; making a first determination, based on the logical volume, that the logical volume is managed by a remote node; generating a data layout request to receive a data layout of the data from the remote node; receiving, from the remote node, the data layout, wherein the data layout specifies a first physical address on the remote node that stores the data; initiating a copy request to copy the data from the first physical address to a second physical address on a local node; generating, based on the copy request, a virtual-to-physical address mapping between the virtual address and the second physical address; and initiating processing the request using the virtual-to-physical address mapping.”
Claim 15 recites the following limitations:
“receive, by a space manager, a request comprising a virtual address, wherein the request is associated with an application executing on an operating system and wherein the space 
The most relevant prior art of record, Vick et al (U.S. 2009/0089537) teaches a system includes a first node, and a second node. The first node is configured to initiate a first memory access request that includes a virtual address and a first memory operation. The first node is further configured to identify a physical memory location in a memory of the second node, and send a message requesting the first memory operation to the second node. The second node is configured to perform the first memory operation on the identified physical memory location. However, the prior art, alone or in combination, does not teach the claimed limitations in claims 1, 14 and 20 as a whole. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 14, and 20.
Claims 2-7, 9-14, 16-20 are considered allowable due to their respective dependencies.




Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/KHOA D DOAN/Primary Examiner, Art Unit 2133